It was not error for Criminal Term to deny a motion for mistrial brought by defense counsel after a prosecution witness volunteered that he had been asked to take a polygraph test. The court immediately sustained the objection and issued a prompt curative instruction. This corrected the error and minimized the prejudice which otherwise might have resulted from the unsolicited remark (see, People v Timmons, 95 AD2d 955).
We have considered defendant’s remaining contentions and find them to be either meritless or harmless error in view of the overwhelming evidence of guilt. Mollen, P. J., Mangano, Thompson and O’Connor, JJ., concur.